Case: 2:65-cv-00031-DMB-JMV Doc #: 323 Filed: 05/31/19 1 of 3 PagelD #: 6839

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

DELTA DIVISION

DIANE COWAN, et al. PLAINTIFFS
and

UNITED STATES OF AMERICA PLAINTIFF-INTERVENOR
Vv. Civil Action No. 2:65-CV-00031-GHD

(previously DC 6531-K)

BOLIVAR COUNTY BOARD OF

EDUCATION, et al. DEFENDANTS

CONSENT ORDER REPORT
2018-2019

Attached and below please find the following information in regard to the Cleveland
School District’s reporting requirements pursuant to the Consent Order entered in this cause:

(a) Total student enrollment by race at each school and district wide (Please see
Exhibit “A”’);

(b) Total number of students by race participating in the magnet schools, this data
includes the sending and receiving school; There is no specific attachment for this
category. The District has the following magnet school opportunities: Hayes
Cooper and Bell Academy. Bell and Hayes Cooper’s population is generally
established during the child’s pre-k or kindergarten year of school. As such, there
is no “sending” or “receiving” school. Exhibit “A” shows the breakdown of
students at Bell and Hayes Cooper;

(c) All students who have utilized the majority to minority policy, this data includes
the sending and receiving school. Cleveland School District has no junior high or
high school students utilizing the majority to minority transfer policy as there is
only one junior high and high school. There are no more majority to minority
opportunities as all non-magnet, non-open enrollment schools are majority black.
Hayes Cooper and Bell do not have majority to minority transfer students because
they both utilize a lottery.

(d) Any private school returns by race (Please see Exhibit ““B”);
Case: 2:65-cv-00031-DMB-JMV Doc #: 323 Filed: 05/31/19 2 of 3 PagelD #: 6840

(e) Total number of full time teachers by race in the district and by school (Please see
Exhibit “C”);

3) Total number of administrative staff by race for each school facility (Please see
Exhibit “D”);

(g) Enrichment programs in the Cleveland School District schools (Please see Exhibit
“R”); .

(h) A list of construction, renovation, repairs and modifications of Cleveland School
District facilities (Please see Exhibit “F”).

(1) An evaluation of the district’s effectiveness in its desegregation efforts.

The District believes its desegregation efforts have been highly effective. Most formerly
majority white population schools are now majority black or near majority black and/or all schools
are “evening out” based on community numbers. This applies not only for students, but for faculty,
staff and administrators of the Cleveland School District. The District’s magnet schools, Hayes
Cooper and Bell, are highly successful and recent state testing revealed some of the highest scores
in the State of Mississippi at Bell Academy and Hayes Cooper. The District now has only one high
school and one middle school, Cleveland Central High School and Middle School. A significant
focus has been put on the middle/high schools to remove all vestiges of segregation by utilization
of student, parent, and community input. Students of all races are encouraged to work and learn
together not only in athletics, but in the academic and social arenas. The CSD administration
continues to work closely with all facilities to provide courses needed for all students to learn,
succeed and grow.

As the second year comes to a close, while there are still issues to be addressed (parade route,
continued social interaction and blending of race relations within the school system across the board,
parental complaint of racial discrimination/lawsuit), it is the belief of the Cleveland School District
Board and attorney that the District is taking great and successful strides to accomplish the Cowan
Court directives.

The band and music programs have worked together to establish a new school alma mater
which was not only acceptable, but pleasing to those interested persons in the community. Multiple
after school and other social interaction events for all students were implemented and utilized to
improve interaction among all students of different backgrounds and socioeconomic levels. The
booster clubs (athletic/band/school) reached out and gained significant input and assistance to make
the schools feel supported and successful. It is anticipated that with the new Superintendent (African
American male), that we will re-utilize the race relations community boards (community outreach
programs) previously utilized to be more proactive with the community. .
Case: 2:65-cv-00031-DMB-JMV Doc #: 323 Filed: 05/31/19 3 of 3 PagelD #: 6841

The elementary levels of education have also seen significant improvement not only in
construction or renovation of facilities, but also in attempted equal blends of students and faculty,
diversity of classes, social interaction and parental/community involvement. The state scores of the
elementary schools of the Cleveland School District is proof of their success.

Overall, it is believed that the Cleveland School District is moving in the right direction of
the Cowan Court directives, to erase the vestiges of segregation and to prevent any type of “re-
segregation”. Any input would always be welcome.

Please let me know if you have any questions or would like any additional information.
Sincerely,

JACKS | GRIFFITH | LUCIANO, P.A.
Attorneys for Defendant Cleveland School District

By: _/s/ Arnold U_ Luciano

CERTIFICATE OF SERVICE

I, Arnold U. Luciano, attorney for Defendant Cleveland School District, do hereby certify that
I have this date served a true and correct copy of the above and foregoing 2018-2019 CONSENT
ORDER REPORT to all counsel who have appeared in this cause via ECF Filing in accordance with
the local rules of the United States District Court for the Northern District of Mississippi.

This, the 31* day of May, 2019.

/s/ Arnold U. Luciano
ARNOLD U. LUCIANO
